



Exhibit 10.7
ALTISOURCE RESIDENTIAL CORPORATION
2016 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) is made by and
between Altisource Residential Corporation, a Maryland corporation (the
“Corporation”), and [●] (the “Participant”), effective as of [●] (the “Date of
Grant”).
RECITALS
WHEREAS, the Corporation has adopted the Altisource Residential Corporation 2016
Equity Incentive Plan (as the same may be amended from time to time, the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement, and capitalized terms not otherwise defined in this Agreement shall
have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant that will provide the Participant the opportunity to acquire Shares
upon the settlement of stock units (“Restricted Stock Units”), subject to the
terms and conditions set forth in the Plan and this Agreement.
NOW, THEREFORE, for services provided by the Participant to the Corporation or
one of its Affiliates (“Service”) and in consideration of the promises and
mutual covenants set forth in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Unit Award. The Corporation hereby grants to the
Participant [●] Restricted Stock Units, on the terms and conditions set forth in
the Plan and this Agreement, subject to adjustment as set forth in the Plan.

2.
Vesting; Forfeiture. Subject to the terms and conditions set forth in the Plan
and this Agreement, the Restricted Stock Units shall vest as follows:

(a)
General. Except as otherwise provided in Section 2(b), the Restricted Stock
Units shall vest in equal annual installments on each of the first three
anniversaries of the Date of Grant, subject to the Participant’s continued
Service through each applicable vesting date.

(b)
Termination of Service.

(i)
All unvested Restricted Stock Units shall fully vest upon a termination of
Service by the Corporation without Cause or by the Participant for Good Reason
on or within two years following a Change of Control.

(ii)
Upon a termination of the Participant’s Service by the Corporation without Cause
or by the Participant for Good Reason other than as set forth in clause (i)
above, a portion of the unvested Restricted Stock Units shall immediately vest
based on the product of (x) the total number of unvested Restricted Stock Units
and (y) a fraction, the numerator of which is the number of full calendar months
elapsed from the Date of Grant, or if later, the most recent anniversary
thereof, through the date of termination of Service, and the denominator of
which is the number of full calendar months from



1



--------------------------------------------------------------------------------





the Date of Grant or, if later, the most recent anniversary thereof, to the
third anniversary of the Date of Grant (i.e., 36, 24 or 12). Any portion of the
unvested Restricted Stock Units that does not vest in accordance with the
immediately preceding sentence shall be forfeited immediately, automatically and
without consideration on the date of termination of Service.
(iii)
All unvested Restricted Stock Units shall fully vest upon a termination of the
Participant’s Service due to death or Disability.

(iv)
All vested and unvested Restricted Stock Units will be forfeited immediately,
automatically and without consideration upon a termination of Service for Cause.

(v)
Except as otherwise set forth in clause (i) through (iv) above, any unvested
Restricted Stock units will be forfeited immediately, automatically and without
consideration upon a termination of Service for any reason.

(vi)
For purposes of this Agreement:

1.
“Cause” means gross or willful neglect of duty that is not corrected after 30
days’ written notice thereof; misconduct, malfeasance, fraud or dishonesty that
materially and adversely affects the Corporation or its reputation in the
industry; or the commission of a felony or a crime involving moral turpitude.
All determinations as to Cause shall be made by the Committee in its sole
discretion.

2.
“Disability” means a medically determinable physical or mental impairment that
is expected to result in death or that has lasted or can be expected to last for
either (x) a continuous period of at least 90 days or (y) an aggregate of 90
days in any 180-day period.

3.
“Good Reason” means, without the consent of the Participant, (i) a material
diminution in the Participant’s title, position, duties or responsibilities with
respect to the Corporation, or (ii) the notification of the Participant by the
Corporation that the Corporation shall require the Participant to relocate his
or her primary place of Service with the Corporation to a site that is more than
50 miles from both the Participant’s current primary place of Service and the
Participant’s primary residence; provided, however, that no act or omission
described in clause (i) or (ii) shall be treated as “Good Reason” under this
Agreement unless (a) the Participant delivers to the Corporation a written
statement of the basis for Participant’s belief that Good Reason exists within
120 days following the date such basis first arises, (b) the Corporation fails
to cure the grounds constituting Good Reason within 30 days following
Participant’s delivery of such written statement, and (c) Participant actually
resigns within 90 days of such failure to cure.

3.
Payment.

(a)
Settlement. The Corporation shall deliver to the Participant within 45 days
following the vesting date of the Restricted Stock Units a number of Shares
equal to the aggregate number of Restricted Stock Units that vest as of such
date. No fractional Shares shall be delivered;



2



--------------------------------------------------------------------------------





the Corporation shall pay cash in respect of any fractional Shares. The
Corporation may deliver such Shares either through book-entry accounts held by
or in the name of the Participant or cause to be issued a certificate or
certificates representing the number of Shares to be issued in respect of the
Restricted Stock Units registered in the name of the Participant.
(b)
Withholding Requirements. The Corporation in its sole discretion shall have the
power and the right to deduct or withhold automatically from any Shares
deliverable under this Agreement, or to require the Participant or the
Participant’s representative to remit to the Corporation, the minimum statutory
amount necessary to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement, or in the sole discretion of the
Committee, such greater amount necessary to satisfy the Participant’s expected
tax liability, provided that, the withholding of such greater amount does not
result in adverse tax or accounting consequences to the Corporation.

4.
Dividend Equivalent Rights.

(a)
This Award is granted together with Dividend Equivalent Rights. Prior to the
date of settlement of this Award, whenever a dividend is paid with respect to
Shares, a corresponding Dividend Equivalent Right shall be credited with respect
to each outstanding Restricted Share Unit then held by the Participant in an
amount equal to the amount paid as a dividend in respect of one Share.

(b)
If thus credited prior to the vesting date, such Dividend Equivalent Right shall
be subject to the same vesting, forfeiture, settlement and other terms and
conditions as the underlying Restricted Share Unit with respect to which it was
credited; provided, that settlement shall be in cash rather than in Shares.

(c)
If credited on or following the vesting date but prior to the date of
settlement, such Dividend Equivalent Right shall be fully vested and not subject
to forfeiture and shall be paid to the Participant in cash within 30 days
following the date the dividend to which it relates is paid.

5.
Adjustment of Shares. In the event of any change with respect to the outstanding
shares of Common Stock contemplated by Section 8 of the Plan, the Restricted
Stock Units may be adjusted in accordance with Section 8 of the Plan.

6.
Miscellaneous Provisions.

(a)
Securities Laws Requirements. No Shares will be issued or transferred pursuant
to this Agreement unless and until all then applicable requirements imposed by
federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
Shares may be listed, have been fully met. As a condition precedent to the
issuance of Shares pursuant to this Agreement, the Corporation may require the
Participant to take any reasonable action to meet those requirements. The
Committee may impose such conditions on any Shares issuable pursuant to this
Agreement as it may deem advisable, including, without limitation, restrictions
under the Securities Act, under the requirements of any exchange upon which
shares of the same class are then listed and under any blue-sky or other
securities laws applicable to those Shares.



3



--------------------------------------------------------------------------------





(b)
No Rights as Shareholder. Prior to settlement of the Restricted Stock Units in
Shares, neither the Participant nor the Participant’s representative will have
any rights as a shareholder of the Corporation with respect to any Shares
underlying the Restricted Stock Units.

(c)
Transfer Restrictions. The Shares delivered hereunder will be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such shares
are listed, any applicable federal or state laws and any agreement with, or
policy of, the Corporation or the Committee to which the Participant is a party
or subject, and the Committee may cause orders or designations to be placed upon
the books and records of the Corporation’s transfer agent to make appropriate
reference to such restrictions.

(d)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation or any Affiliate or of the Participant, which rights are hereby
expressly reserved, to terminate the Participant’s Service at any time and for
any reason, with or without Cause.

(e)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Corporation at its
principal executive office, or (ii) by electronic transmission to the
Corporation’s e-mail address of the Corporation’s General Counsel. Any
notification required by the terms of this Agreement will be given by the
Corporation (x) in a writing addressed to the address that the Participant most
recently provided to the Corporation, or (y) by facsimile or electronic
transmission to the Participant’s primary work fax number or e-mail address (as
applicable).

(f)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(g)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(h)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon the Participant, the Participant’s executor, personal
representative(s), distributees, administrator, permitted transferees, permitted
assignees, beneficiaries and legatee(s), as applicable, whether or not any such
person will have become a party to this Agreement and have agreed in writing to
be joined herein and be bound by the terms hereof.

(i)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(j)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Corporation.



4



--------------------------------------------------------------------------------





(k)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Maryland, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.

(l)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Restricted Stock
Units subject to all of the terms and conditions of the Plan and this Agreement.
In the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable term and provision
of the Plan will govern and prevail.



[signature page follows]


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Restricted Stock Unit Award Agreement as of the Date of Grant.


PARTICIPANT
 
ALTISOURCE RESIDENTIAL CORPORATION
 
 
 
 
 
 
Signed:
 
 
By:
 
 
 
 
 
 
 
 
Printed:
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 





[Signature Page - Restricted Stock Unit Award Agreement]



